TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00250-CV



                                  Ruben P. Chavez, Appellant

                                                v.

                                  The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27th JUDICIAL DISTRICT
           NO. 195,953-A, HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Ruben P. Chavez, an inmate, has filed a pro se notice of appeal from the

district court’s interlocutory order, dated March 9, 2015, denying what Chavez styled as a “notice

of appeal.” Based on our review of the limited record before us, Chavez’s “notice of appeal” in the

district court appears to seek relief in a proceeding involving the State’s enforcement of Chavez’s

child-support obligations.

                Appellate courts generally have jurisdiction over final judgments and interlocutory

orders that the Texas Legislature has deemed appealable.1 The interlocutory order at issue here is

not among those that we are permitted to review.2 On May 7, 2015, we notified appellant that no

final judgment or appealable interlocutory order appeared in the record before us and requested

       1
         See Tex. Civ. Prac. & Rem. Code §§ 51.012, .014; Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001).
       2
           See Tex. Civ. Prac. & Rem. Code § 51.014.
appellant file a response by May 18, 2015, explaining why this Court has jurisdiction in this appeal.

On June 4, 2015, we granted appellant’s motion for extension of time, extending the deadline to

file a response to June 15, 2015, and advised no further extensions would be granted. To date, no

response has been filed. Accordingly, we dismiss this appeal for want of jurisdiction.3




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: July 9, 2015




       3
           See Tex. R. App. P. 42.3(a).

                                                 2